UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 3, 2012 FIRST MARINER BANCORP (Exact Name of Registrant as Specified in Charter) Maryland (State or Other Jurisdiction of Incorporation) 000-21815 (Commission File Number) 52-1834860 (IRS Employer Identification No.) 1501 S. Clinton Street, Baltimore, MD21224 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code: (410) 342-2600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) The annual meeting of the shareholders of First Mariner Bancorp (the “Company”) was held on December 3, 2012. (b) The matters considered and voted on by the shareholders at the annual meeting and the votes of the shareholders were as follows: 1. The following individuals were elected as directors, each for a three-year term with terms expiring in 2015, by the following vote: Name Shares Voted For Votes Withheld Broker Non-Votes Mark A. Keidel Robert Caret John J. Oliver, Jr. 2. The appointment of Stegman& Companyas the Company’s independent registered public accounting firm for the year ending December 31, 2012 was ratified by the shareholders by the following vote: Shares Voted For Shares Voted Against Abstentions Broker Non-Votes -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MARINER BANCORP Date: December 5, 2012 By: /s/Paul B. Susie Paul B. Susie Chief Financial Officer
